



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Walford, 2016 ONCA 355

DATE: 20160509

DOCKET: C59061

Weiler, Simmons and Epstein JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Navida Nadine Walford

Appellant

James Carlisle and Haran Aruliah, for the appellant

Roger Shallow, for the respondent

Heard: April 25, 2016

On appeal from the conviction entered on December 20,
    2012 by Justice Simon Armstrong of the Ontario Court of Justice, sitting without
    a jury.

ENDORSEMENT

[1]

In addition to pleading guilty to one count of theft under, the
    appellant pleaded not guilty to a charge of aggravated assault but, with the
    Crowns consent, guilty to the included offence of assault causing bodily harm.
    The appellant now appeals her conviction for assault causing bodily harm.

[2]

In the unusual
circumstances of this case, we
    accept the appellant's submission that her guilty plea to the charge of assault
    causing bodily harm was invalid. On the record before us, we cannot be
    satisfied it was unequivocal. Four factors lead us to draw this conclusion.

[3]

First, during the guilty plea proceedings, the nature
    of the assault alleged by the Crown was a moving target. As a result, the facts
    on which the Crown relied, and therefore on which the guilty plea was based,
    were never fully clarified on the record.

[4]

Initially, the appellant pleaded guilty to
    aggravated assault. The facts read in by the Crown, which the appellant
    acknowledged, were that, during the course of an altercation outside a store,
    the appellant bit a Walmart security officer on the inside of his elbow causing
    significant bleeding and that, during the course of the altercation, the
    appellant was yelling that she was HIV positive. Based on these acknowledged
    facts, the plea judge found the appellant guilty of aggravated assault.

[5]

During a break, the Crown contacted the victim
    and learned that the bite did not break the victims skin. Further, a doctor had
    advised the victim that, in these circumstances, the chances of HIV
    transmission were .001 per cent.

[6]

Armed with this information, the Crown was of
    the view that the appellant could not be found guilty of aggravated assault but
    asked that she be found guilty of assault causing bodily harm. The plea judge
    and defence counsel agreed and the plea to aggravated assault was therefore
    struck.  The appellant was re-arraigned and pleaded not guilty to aggravated
    assault, but guilty to the included offence of assault causing bodily harm. No
    further facts were read in. The Crown indicated its position remained the same
    and the plea judge stated the facts would be the same and that he would find
    the appellant guilty of theft and assault causing bodily harm. Patently,
    however, the allegation that the bite caused significant bleeding was no longer
    available.

[7]

The second factor is that when making
    submissions on sentence following the finding of guilt for aggravated assault,
    defence counsel (not the same as appeal counsel) asserted that six years
    earlier, the appellant had contracted HIV as a result of being raped. Further, defence
    counsel asserted that the appellant had been denied access to her anti-viral
    drugs since being incarcerated 78 days earlier  despite a prior judges order
    that she be given her medications forthwith. Defence counsel indicated the
    appellant had been sick while in jail and was concerned about becoming sick
    again.

[8]

The third factor is that when addressing the
    court prior to sentence for aggravated assault, the appellant said, the way
    [the security officer] came at [her], out of the blue in the dark,  it was the
    same kind of attack [she] received when [she] was raped. She said, it was
    just a reaction to him. I didnt really mean to attack him like that.

[9]

The fourth factor is that after the Crown
    disclosed to the plea judge that the bite did not break the skin, defence
    counsel indicated she knew about this but following my clients instructions,
    I did not want to not be able to enter a plea today and so thats why we agreed
    to go forward.

[10]

On the record before us, it appears that the
    appellant wished to plead guilty on that day so that she could be released from
    jail; that she intended to do so despite any advice from counsel regarding potential
    defences or flaws in the Crowns case; and that, in her own statements to the plea
    court, she raised issues concerning
mens rea
that should have prompted further inquiry  but none was made.

[11]

We agree that it would have been preferable had
    the appellant and her trial counsel filed affidavits on appeal regarding the
    events. Nonetheless, given the unusual manner in which this case unfolded in
    the court below, we cannot be satisfied a miscarriage of justice has not
    occurred. It is therefore in the interests of justice that this appeal be
    allowed.

[12]

In the result, the appeal is allowed, the
    appellants guilty plea to assault causing bodily harm is set aside and a new
    trial on that charge is ordered. As the appellant has served her sentence, the
    Crown may wish to consider whether this is an appropriate case for
    re-prosecution.

[13]

Further, as defence counsel at trial alleged
    that the appellant had been deprived of her anti-viral drugs despite a judges
    order that they be provided, we request that the Crown make inquiries to
    determine, if possible: i) whether such an order was made; ii) if such an order
    was made, whether it was complied with; and iii) if the order was not complied
    with, the explanation, if any, for the non-compliance, including whether any existing
    protocols were or were not adhered to. We also request that the Crown report
    the results of any inquiries to this panel and make any recommendations
    considered appropriate concerning actions we should take.

K.M. Weiler J.A.

Janet Simmons J.A.

Gloria Epstein J.A.


